Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) 21, or 27 or 30 recite(s) the series of steps of register a payor and a payee; receive, of a registered payor, a request to transfer an amount from an account of the payor to an account of the registered payee; determine whether to authorize the transfer; and upon a determination to authorize the transfer: transmit, to without contemporaneously transmitting to, an indication that the transfer was authorized; and complete the authorized transfer; and comprising acquire a payee identifier of the registered payee, an amount to be paid, and a payor identifier of the registered payor; transmit, to the third party payment processing system corresponding to a payee associated with the payee identifier, the request to transfer an amount from an account of the payor to an account of a registered payee; receive, from the third party payment processing system, an indication of authorization; and display the received indication, which is a fundamental economic practice and thus grouped as a certain method of organizing human interactions and/or mental processes. 
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of user interface and processor are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d): send, receive and identify information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp); Electronic recordkeeping (Alice Corp and Ultramercial), Automating mental tasks (Benson, Bancorp and CyberSource), and Receiving or transmitting data over a network.
Step 1: The claims are directed to the statutory categories of a method or a system (apparatus). Step 1: Yes.
2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of register a payor and a payee; receive, of a registered payor, a request to transfer an amount from an account of the payor to an account of the registered payee; determine whether to authorize the transfer; and upon a determination to authorize the transfer: transmit, to without contemporaneously transmitting to, an indication that the transfer was authorized; and complete the authorized transfer; and comprising acquire a payee identifier of the registered payee, an amount to be paid, and a payor identifier of the registered payor; transmit, to the third party payment processing system corresponding to a payee associated with the payee identifier, the request to transfer an amount from an account of the payor to an account of a registered payee; receive, from the third party payment processing system, an indication of authorization; and display the received indication. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than computer, device, storage device, and processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for computer, device, storage device, and processor language, the claim encompasses register a payor and a payee; receive, of a registered payor, a request to transfer an amount from an account of the payor to an account of the registered payee; determine whether to authorize the transfer; and upon a determination to authorize the transfer: transmit, to without contemporaneously transmitting to, an indication that the transfer was authorized; and complete the authorized transfer; and comprising acquire a payee identifier of the registered payee, an amount to be paid, and a payor identifier of the registered payor; transmit, to the third party payment processing system corresponding to a payee associated with the payee identifier, the request to transfer an amount from an account of the payor to an account of a registered payee; receive, from the third party payment processing system, an indication of authorization; and display the received indication, which is a fundamental economic practice and thus grouped as a certain method of organizing human interactions and/or mental processes.  The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: computer, device, storage device, and processor are used to perform register, receive, determine, transmit, complete, acquire, transmit, receive and display steps. 
The in the steps is recited at a high level of generality, i.e., as generic processor and generic computer, generic storage device and generic device. This generic processor and generic computer, generic storage device and generic device limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims 22-26, these claims recite limitations that further define the abstract idea noted in claim 21.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
As for dependent claims 31-35, these claims recite limitations that further define the abstract idea noted in claim 30.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
As for dependent claim 22, additional element is the step of optically scanning the code.  Here it does not integrate to practical application.  Here is merely doing the data gathering.
As for dependent claim 23, additional element is the step of quick reaction (QR) code.  Here it does not integrate to practical application.  Here is merely doing the data gathering.
As for dependent claim 24, additional element is the step of wirelessly acquiring the payee identifier over a radio frequency.  Here it does not integrate to practical application.  Here is merely doing the data gathering.  In the specification paragraphs [0011], [0055], [0068], [0073] and [0103] show one of the many ways the application being practice.
As for dependent claim 25, the claim 25 further narrow abstract idea, does not add additional element.  These merely narrows the abstract idea and does not recite any additional element.
As for dependent claim 26, the claim 26 further narrow abstract idea, does not add additional element.  These merely narrows the abstract idea and does not recite any additional element.
As for dependent claim 28, the claim 28 further narrow abstract idea, does not add additional element.  These merely narrows the abstract idea and does not recite any additional element.
As for dependent claim 29, the claim 29 further narrow abstract idea, does not add additional element.  These merely narrows the abstract idea and does not recite any additional element.
As for dependent claim 31, additional element is the step of optically scanning the code.  Here it does not integrate to practical application.  Here is merely doing the data gathering.
As for dependent claim 32, additional element is the step of wirelessly acquiring over a radio frequency.  Here it does not integrate to practical application.  Here is merely doing the data gathering.  In the specification paragraphs [0011], [0055], [0068], [0073] and [0103] show one of the many ways the application being practice.
As for dependent claim 33, additional element is the step of comprises one of a bar code and quick reaction (QR) code.  Here it does not integrate to practical application.  Here is merely doing the data gathering.
As for dependent claim 34, the claim 34 further narrow abstract idea, does not add additional element.  These merely narrows the abstract idea and does not recite any additional element.
As for dependent claim 35, the claim 35 further narrow abstract idea, does not add additional element.  These merely narrows the abstract idea and does not recite any additional element.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-35 is/are rejected under 35 U.S.C. 102(a)2 as being anticipated by Cartmell (US Publication Number: 2005/0075985 A1).
As per claim 21, Cartmell teaches a computer-implemented method to conduct in-person electronic transactions between payors and payees with payor devices and without payee devices, comprising (see at least abstract and [0018]): acquiring, by a payor device, a payee identifier, an amount to be paid, and a payor identifier (see at least abstract, [0017]-[0018], [0021], and [0028)-[0031]); transmitting, by the payor device to a third party payment processing system corresponding to a payee associated with the payee identifier, a request to transfer the amount from an account of the identified payor to an account of the payee (see at least abstract, [0017]-[0018], [0021], and [0027)-[0031]); receiving, by the payor device from the third party payment processing system, an indication of authorization (see at least abstract, [0017]-[0018], [0021], and [0027)-[0031]); and displaying, by the payor device, the received indication (see at least abstract, [0017]-[0018], [0021], and [0027)-[0031]).  
As per claim 22, Cartmell teaches the method of claim 21 described above.  Cartmell teaches wherein acquiring the payee identifier comprises optically scanning, by the payor device, a code (see at least abstract; [0028]-[0031]).  
As per claim 23, Cartmell teaches the method of claim 22 described above.  Cartmell teaches wherein the code comprises one of a bar code and a quick reaction (QR) code (see at least [0014], [0021] and [0029]).   
As per claim 24, Cartmell teaches the method of claim 21 described above.  Cartmell teaches wherein acquiring the payee identifier comprises wirelessly acquiring the payee identifier over a radio frequency channel (see at least [0014] and [0031]).    
As per claim 25, Cartmell teaches the method of claim 21 described above.  Cartmell teaches wherein the indication comprises a message verifying to the payee, but not to the payor, that the transaction has been authorized (see at least abstract; [0009]-[0014] and [0031]).    
As per claim 26, Cartmell teaches the method of claim 21 described above.  Cartmell teaches wherein the payor identifier comprises a product identifier (see at least abstract; [0009]-[0014] , [0021] and [0031]).    
As per claim 27, Cartmell teaches a computer-implemented method to conduct in-person electronic transactions between payors and payees with payor devices and without payee devices, comprising, by a payment processing system  (see at least abstract; [0021]-[0023]): registering a payor and a payee (see at least abstract; [0021]-[0023]); receiving, from a payor device of a registered payor, a request to transfer an amount from an account of the payor to an account of the registered payee (see at least abstract; [0004]-[0014] and [0021]-[0023]); determining whether to authorize the transfer (see at least abstract; [0021]-[0030]); and upon a determination to authorize the transfer: transmitting, to the payor device without contemporaneously transmitting to a payee device, an indication that the transfer was authorized(see at least abstract; [0021]-[0030]); and completing the authorized transfer (see at least abstract; [0014]-[0022]).  
As per claim 28, Cartmell teaches the method of claim 27 described above.  Cartmell teaches wherein the indication comprises a message verifying to the payee, but not to the payor, that the transaction has been authorized (see at least abstract; [0014]-[0022]).  
As per claim 29, Cartmell teaches the method of claim 27 described above.  Cartmell teaches wherein determining whether to authorize the transfer comprises: transmitting to an issuer system of the account of the registered payor an authorization request to transfer the amount from an account of the registered payor to an account of the registered payee (see at least abstract; [0014]-[0032]); and receiving, from the issuer system, an indication of authorization  (see at least abstract; [0014]-[0032]).  
As per claim 30, Cartmell teaches a system to use one-time codes to conduct in-person electronic transactions between payors and payees with payor devices and without payee devices, the system comprising (see at least abstract; [0004]-[0032]): a third party payment processing system comprising a first storage device and a first processor communicatively coupled to the first storage device, wherein the first processor executes application code instructions that are stored in the first storage device to cause the third party payment processing system to (see at least abstract; [0004]-[0032]): register a payor and a payee; receive, from a payor device of a registered payor, a request to transfer an amount from an account of the payor to an account of the registered payee (see at least abstract; [0004]-[0032]); determine whether to authorize the transfer (see at least abstract; [0004]-[0032]); and upon a determination to authorize the transfer: transmit, to the payor device without contemporaneously transmitting to a payee device, an indication that the transfer was authorized; and complete the authorized transfer (see at least abstract; [0004]-[0032]); and a payor device comprising a second storage device and a second processor communicatively coupled to the second storage device, wherein the second processor executes application code instructions that are stored in the second storage device to cause the payor device to: acquire a payee identifier of the registered payee, an amount to be paid, and a payor identifier of the registered payor (see at least abstract; [0004]-[0032]); transmit, to the third party payment processing system corresponding to a payee associated with the payee identifier, the request to transfer an amount from an account of the payor to an account of a registered payee (see at least abstract; [0004]-[0032]); receive, from the third party payment processing system, an indication of authorization; and display, by the payor device, the received indication (see at least abstract; [0004]-[0032]).  
As per claim 31, Cartmell teaches the method of claim 30 described above.  Cartmell teaches wherein acquiring the payee identifier comprises optically scanning, by the payor device, a code (see at least [0014], [0021] and [0029]).   
As per claim 32, Cartmell teaches the method of claim 30 described above.  Cartmell teaches wherein acquiring comprises wirelessly acquiring over a radio frequency channel (see at least [0014]-[0031]).    
As per claim 33, Cartmell teaches the method of claim 31 described above.  Cartmell teaches wherein the code comprises one of a bar code and a quick reaction (QR) code (see at least [0014], [0021] and [0029]).   
As per claim 34, Cartmell teaches the method of claim 30 described above.  Cartmell teaches wherein the indication comprises a message verifying to the payee, but not to the payor, that the transaction has been authorized (see at least abstract; [0004]-[0032]).  
As per claim 35, Cartmell teaches the method of claim 30 described above.  Cartmell teaches wherein the payor identifier comprises a product identifier (see at least abstract; [0009]-[0014], [0021] and [0031]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697